 1 EDWARD HYNES (New York 4887584)
     ehynes@ftc.gov; (214) 979-9381
 2 REID A. TEPFER (Texas 24079444)
     rtepfer@ftc.gov; (214) 979-9395
 3 Federal Trade Commission
 4 1999 Bryan Street Suite 2150
   Dallas, Texas 75201
 5 Fax: (214) 953-3079
 6
                                UNITED STATES DISTRICT COURT
 7                             EASTERN DISTRICT OF CALIFORNIA
 8
     FEDERAL TRADE COMMISSION,                     )       Case No.: 1:20-cv-01060-DAD-SKO
 9                                                 )
                  Plaintiff,                       )
10                           v.                    )
                                                   )       STIPULATED AND ORDER TO
11   GOLDEN SUNRISE NUTRACEUTICAL,                 )       CONDUCT A REMOTE DEPOSITION
12   INC., a corporation,                          )       OF DEFENDANT HUU TIEU AND
                                                   )       EXTEND THE FACT DISCOVRY
13   GOLDEN SUNRISE PHARMACEUTICAL, )                      DEADLINE TO COMPLETE HUU
     INC., a corporation,                          )       TIEU’S DEPOSITION
14                                                 )
     HUU TIEU, individually and as an officer of   )       (Doc. 54)
15
     Golden Sunrise Nutraceutical, Inc. and Golden )
16   Sunrise Pharmaceutical, Inc., and             )
                                                   )
17   STEPHEN MEIS, individually and as an officer )
     of Golden Sunrise Nutraceutical, Inc.,        )
18                                                 )
                   Defendants.                     )
19
     ________________________________________ )
20
21          In view of the parties’ stipulation (Doc. 54), and for good cause shown, the Court enters
22 this Order To Conduct A Remote Deposition of Defendant Huu Tieu and Extend the Fact Discovery
23 to Complete Huu Tieu’s Deposition.
24
            It is hereby ORDERED that pursuant to Fed. R. Civ. P. 29(a) and Fed. R. Civ. P. 30(b)(4), the
25
     deposition of Huu Tieu in this action may be taken by remote means. “Remote means” shall include
26
     (a) telephone, (b) video-conferencing platforms that allow for the deponent, attending counsel,
27
28    STIPULATED ORDER TO CONDUCT A REMOTE DEPOSITION OF DEFENDANT HUU TIEU AND
      EXTEND THE FACT DISCOVRY DEADLINE TO COMPLETE HUU TIEU’S DEPOSITION – PAGE 1
 1 deposing counsel, defending counsel, court reporter, and videographer to participate in a deposition
 2 without attending the deposition in-person, or (c) any other means that the deposing counsel, defending
 3 counsel, and attending counsel agree to. As used in Fed. R. Civ. P. 28(a)(1)(A), the “place of
 4 examination” will be the location of the witness. A court reporter may administer an oath to Huu Tieu
 5
     via remote means and will verify the witness’s identity virtually. Should technical issues prevent the
 6
     court reporter from reliably hearing or transcribing the testimony at the deposition and such technical
 7
     issue cannot be remedied in a timely manner, counsel shall meet, confer, and cooperate with one
 8
     another regarding the rescheduling of the deposition.
 9
            IT IS FURTHER ORDERED, that the Fact Discovery Deadline shall be extended from July
10
11 26, 2021, until August 9, 2021 solely for the purpose of completing Defendant Huu Tieu’s deposition.
12       All other provisions of the Scheduling Order (Doc. 45) remain unchanged.

13
     IT IS SO ORDERED.
14
15 Dated:      July 2, 2021                                      /s/ Sheila K. Oberto                   .
                                                         UNITED STATES MAGISTRATE JUDGE
16
17
18
19
20
21
22
23
24
25
26
27
28
       STIPULATED ORDER TO CONDUCT A REMOTE DEPOSITION OF DEFENDANT
      HUU TIEU AND EXTEND THE FACT DISCOVRY DEADLINE TO COMPLETE HUU
                          TIEU’S DEPOSITION – PAGE 2
